
	
		III
		109th CONGRESS
		2d Session
		S. RES. 516
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2006
			Mr. Obama (for himself,
			 Mr. Frist, Mr.
			 Levin, Mr. Reid, and
			 Mr. Brownback) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the historical significance of
		  Juneteenth Independence Day and expressing the sense of the Senate that history
		  should be regarded as a means for understanding the past and solving the
		  challenges of the future.
	
	
		Whereas news of the end of slavery did not reach frontier
			 areas of the United States, and in particular the Southwestern States, for more
			 than 2 years after President Lincoln's Emancipation Proclamation of January 1,
			 1863, and months after the conclusion of the Civil War;
		Whereas on June 19, 1865, Union soldiers led by Major
			 General Gordon Granger arrived in Galveston, Texas, with news that the Civil
			 War had ended and that the enslaved were free;
		Whereas African Americans who had been slaves in the
			 Southwest celebrated June 19, commonly known as Juneteenth Independence
			 Day, as the anniversary of their emancipation;
		Whereas African Americans from the Southwest continue the
			 tradition of Juneteenth Independence Day as inspiration and encouragement for
			 future generations;
		Whereas, for more than 135 years, Juneteenth Independence
			 Day celebrations have been held to honor African American freedom while
			 encouraging self-development and respect for all cultures;
		Whereas, although Juneteenth Independence Day is beginning
			 to be recognized as a national, and even global, event, the history behind the
			 celebration should not be forgotten; and
		Whereas the faith and strength of character demonstrated
			 by former slaves remains an example for all people of the United States,
			 regardless of background, religion, or race: Now, therefore, be it
		
	
		That—
			(1)the
			 Senate—
				(A)recognizes the
			 historical significance of Juneteenth Independence Day to the Nation;
				(B)supports the
			 continued celebration of Juneteenth Independence Day to provide an opportunity
			 for the people of the United States to learn more about the past and to
			 understand better the experiences that have shaped the Nation; and
				(C)encourages the
			 people of the United States to observe Juneteenth Independence Day with
			 appropriate ceremonies, activities, and programs; and
				(2)it is the sense
			 of the Senate that—
				(A)history should be
			 regarded as a means for understanding the past and solving the challenges of
			 the future; and
				(B)the celebration
			 of the end of slavery is an important and enriching part of the history and
			 heritage of the United States.
				
